Citation Nr: 1600808	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  15-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure, and/or service-connected disability.

4.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, and/or service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Veterans Affairs (VA), Regional Office (RO).  

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities and entitlement to service connection for erectile dysfunction, both to include as secondary to herbicide exposure and/or service-connected disability, are  addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed 2010 rating decision, the RO denied service connection for diabetes.  

2.  Evidence added to the record since the last final denial is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for diabetes. 

3.  The Veteran had service at Udorn, Thailand, and, based on his duties and his testimony as to his location, he is presumed to have been exposed to herbicides in service.

4.  The Veteran has been diagnosed with diabetes and coronary artery disease.


CONCLUSION OF LAW

1.  Evidence received since the 2010 RO decision that denied service connection for diabetes, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for diabetes have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable decision below, there is no need to discuss VA's duty to notify and assist. 

Legal Criteria

Service Connection - in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

If a Veteran was exposed to an herbicide agent during active service, the diseases which shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence - Diabetes

Historically, in a January 2010 rating decision, the Veteran's claim for service connection for diabetes was denied.  At the time of the last final denial, there was no clinical evidence of record that the Veteran had diabetes or that he had been exposed to herbicides in service. The Veteran did not appeal the denial and it became final.  Since the last final denial, the evidence now includes clinical diagnoses of diabetes, as well as the Veteran's statements that he served within 50 feet of the perimeters of the Udorn Air Force base.  Given the low threshold espoused in Shade, and the Veteran's testimony as to his location in service, the Board finds that new and material evidence has been received.  (For purposes of reopening the claim, the Veteran's statements are presumed credible.)

Diabetes
Heart Disease

Having reopened the Veteran's claim for service connection for diabetes, the Board finds that it may adjudicate it on a de novo basis because the RO previously reopened the claim.  (See July 2015 SOC).

The Board finds for the reasons noted below, that service connection for diabetes and service connection for coronary artery disease are warranted.

The Board will first consider the presumption of herbicide exposure.  The Veteran's DD-214s reflect that, during a portion of his service, his military occupational specialty was as an ACW (Aircraft Control and Warning) radar technician. 

The Veteran contends that he was exposed to herbicides while stationed at Udorn Air Force Base in Thailand.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  (See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR). Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The Veteran testified that he was an advisor to the Royal Thai Air Force radar maintenance personnel, and that he was located  in radar shacks which were "probably less than 50 feet" from the barrier fence in Thailand.  He testified that he was not part of the base but had his own radar to control the aircraft, which was not part of the control tower. (See Board hearing transcript, pages 5 and 6.) 

The Veteran's service personnel records reflect that he was stationed at the Udorn Air Force Base in Thailand where he was the Squadron Radar Maintenance Noncommissioned Officer in Charge.  It was noted that he was responsible for the overall operation of the Radar Maintenance work center for maintaining certain equipment.  It was also noted that he performed inspections on a cyclic basis and submitted required safety reports, and that he was assigned in an advisory capacity to assist Royal Thai Air Force technicians. 

The Veteran's March 1970 to March 1971 performance report reflects that he was a heavy ground radar technician, and advised and assisted in the troubleshooting, repair, overhaul, modification, and installation of radar electronic equipment.  It was noted that he was technically proficient on all assigned electronic facilities, and that he monitored all maintenance and repair actions.

The Veteran's March 1971 to November 1971 performance report reflects that his "conduct and bearing both on and off-duty are beyond repute," that he was selected as NCO of the Quarter during October 1971, and he was used "extensively by his squadron to perform Quality Control inspections on detachments."

In sum, the Veteran has testified under oath that he was within 50 feet of the perimeter of Udorn base, and his service personnel records reflect that he was highly regarded, which lends to a finding that he is credible.  The Veteran's duties in assisting in the troubleshooting, repair, overhaul, modification, and installation of radar electronic equipment can be found to involve work on radar equipment near the perimeter.  In giving the benefit of the doubt to the Veteran, the Board finds that he is entitled to the presumption of exposure to herbicides.

The Veteran has been diagnosed with diabetes (See May 2005, April 2006, and 2008 private clinical records).  Service connection is warranted for diabetes on a presumptive basis under 38 C.F.R. § 3.309(e).

The Veteran has been diagnosed with coronary artery disease. (See May 2005 private clinical record.)  Service connection for ischemic heart disease is warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  


ORDER

Entitlement to service connection for diabetes is granted.

Entitlement to service connection for coronary artery disease is granted.


REMAND

Erectile Dysfunction

The Veteran contends that he has erectile dysfunction as due to his diabetes or herbicide exposure.  A May 2005 private clinical record reflects that the Veteran experiences erectile dysfunction, diabetes, and coronary artery disease.  An April 2006 clinical record reflects that the Veteran reported that he experiences erectile dysfunction.  A June 2006 private clinical record reflects that the Veteran reported that he does experience erectile dysfunction and was interested in trying Viagra.  Private clinical records reflect that the Veteran had been prescribed Viagra, which did not work, and Cialis which worked at times.  A May 2013 private clinical record reflects that the Veteran has erectile dysfunction but has not experienced consistent results with oral medications.  The report reflects that it "is felt that [the Veteran] may have a low serum testosterone level which could be contributing to difficulties with sexual function.

The clinical records reflect that the Veteran was diagnosed with erectile dysfunction in 2005, at the age of 69.  The clinical evidence of record does not reflect that this is abnormal for men, or that the Veteran's diabetes caused or aggravated, his erectile dysfunction.

Based on the foregoing, the Board finds that the Veteran should be provided with the opportunity to submit additional records as to the onset date of his erectile dysfunction, and a clinical opinion should be obtained as to whether the erectile dysfunction is related to the now service-connected diabetes.

Peripheral Neuropathy

The claims file does not include a diagnosis of peripheral neuropathy of the lower extremities.  2011 private records reflect that monofilament testing revealed decreased sensation in the right heel, and also negative results, but also reflect positive pedal pulses and no ulcers.  2013 records also reflect that the Veteran reported occasional numbness of the feet. 

The Board finds that the Veteran should be scheduled for a VA examination to determine if he has peripheral neuropathy of the lower extremities, and if so, if it is as likely as not causally related to, or aggravated by, his diabetes.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all providers from whom he has received treatment/examination for peripheral neuropathy and/or erectile dysfunction, to include the earliest date of diagnosis and/or symptoms, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine if he has peripheral neuropathy of the lower extremities.  All pertinent testing should be performed.  If the peripheral neuropathy of the lower extremities is diagnosed, the examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that it is caused by, or aggravated by, a service-connected disability. 

The examiner should provide an adequate rationale for the opinion.

3.  Obtain a clinical opinion as to whether it is as likely as not that the Veteran's erectile dysfunction (ED) is caused by, or aggravated by, a service-connected disability. 

In rendering an opinion, the clinical should consider a.) the onset date of symptoms as noted in the clinical records; b.) the Veteran's age upon onset; c.) the evidence that the Veteran has not experience consistent results with oral medication for his ED; and d.) that he may have a low serum testosterone level which could be contributing to difficulties with sexual function (See 2005 clinical records noting complaints of ED and May 2013 private clinical record regarding serum level.)

The clinician should provide an adequate rationale for the opinion.

3.  Following completion of the above, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the lower extremities and erectile dysfunction.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


